Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US-Pub 2010/0083669) in view of Fusner (2617253).
Regarding claims 1 and 14, Foster discloses the hybrid-electric propulsion system comprising an electric machine (66, fig 47, col 6, lines 17-21) coupled to a rotating system of the turbomachine (Jet engine 1, fig 47), the electric machine electrically coupled to an electric power source (264, fig 47), the method comprising: rotating the electric machine with the turbomachine to generate electrical power (arrows in fig 47 show connection transferring power to battery) during a flight operation mode of the turbomachine; rotating a propulsor (108, fig 35) of the hybrid electric propulsion system utilizing at least in part the electrical power generated from the rotating of the electric machine with the turbomachine to provide a propulsive benefit (torque conversion mechanism 1 drives a propulsor which propels the aircraft during flight, 108, fig 35) for the aircraft during the flight operation mode of the turbomachine (col 6, lines 1-5), wherein the turbomachine is a prime propulsor of the aircraft (the turbomachine is a gas turbine engine that is used to drive the aircraft forward, not an APU).
Foster does not disclose determining the turbomachine is in a post flight operation mode or in a pre- flight operation mode; and providing electrical power from the electric power source to the electric machine such that the electric machine mechanically rotates the rotating system of the turbomachine at a gradually increasing rotational speed to prevent or correct a bowed rotor condition, wherein providing electrical power from the electric power source to the electric machine such that the electric machine rotates the rotating system of the turbomachine comprises rotating the rotating system of the turbomachine solely with the electric machine.
Fusner teaches a method of preventing or correcting a bowed rotor condition comprising determining if the turbomachine is in a post flight operation mode (stopping cycle, fig 5, even though the turbomachine technically is not flying in Fusner, the pre and post flight operation modes are determined as before or after the turbomachines are to be operational at working capacity therefore Fusner determining whether the system is in a pre or post operation mode is the same as the pre or post flight mode claimed) or in a pre- flight operation mode (starting cycle, fig 5); and providing electrical power from the electrical power source (when combined with foster, the electricity would come from the power source of Foster) to the electric machine (54, fig 4) such that the electric machine mechanically rotates the rotating system of the turbomachine at a gradually increasing (72, fig 5) rotational speed to prevent or correct a bowed rotor condition (col 1, lines 25-48), wherein providing electrical power from the electric power source to the electric machine such that the electric machine rotates the rotating system of the turbomachine comprises rotating the rotating system of the turbomachine solely with the electric machine (before combustion at fire, fig 5 and after the normal operation hits the stop command at fig 5, the electric machine is being ran solely off the electric machine and not through other means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating the electric propulsion assembly disclosed by Foster by including the steps of determining if the turbomachine is in a pre-flight or post flight operation modes and providing electrical power from the electric power source to the electric machine such that the electric machine mechanically rotates the rotating system of the turbomachine at a gradually increasing rotational speed using only the electric machine to prevent bowed rotor conditions based on the teachings of Fusner. Doing so would allow the turbine components to cool evenly (col 1, lines 47-48), as suggested by Fusner.

	Regarding claims 2-4, 6, and 7, Foster does not disclose wherein determining the turbomachine is in the post flight operation mode or in the pre-flight operation mode comprises determining the turbomachine is in the pre-flight operation mode, and wherein providing electrical power from the electrical power source to the electric machine comprises providing electrical power from the electrical power source to the electric machine such that the electric machine rotates the rotating system of the turbomachine to correct a bowed rotor condition, wherein providing electrical power from the electric power source to the electric machine such that the electric machine rotates the rotating system of the turbomachine comprises rotating the rotating system at a constant rotational speed for an amount of time, and at an increasing rotational speed for an amount of time of at least about 20 seconds prior to igniting a combustion section of the turbomachine.
	Fusner teaches wherein determining the turbomachine is in the post flight operation mode or in the pre-flight operation mode comprises determining the turbomachine is in the pre-flight operation mode (starting cycle, fig 5), and wherein providing electrical power from the electrical power source to the electric machine comprises providing electrical power from the electrical power source to the electric machine such that the electric machine rotates the rotating system of the turbomachine (col 11, lines 44-53, the purging flow draws air through the engine components, which in addition to the purging of fuel will also work to correct a bowed rotor condition), at a constant rotational speed (73, fig 5), and an increasing rotational speed (72, fig 5) for an amount of time of at least about 20 seconds (col 11, lines 44-46, the purge cycle lasts for 4 minutes which is more than 20 seconds) to correct a bowed rotor condition prior to igniting a combustion section of the turbomachine (fire, fig 5, happens after sections 72 and 73 and is where combustion actually starts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating the electric propulsion assembly disclosed by Foster by including the steps of determining if the turbomachine is in a pre-flight operation mode and providing electrical power to rotate the rotating system at a constant rotational speed and an increasing rotational speed for an amount of time of at least about 20 seconds to correct a bowed rotor condition based on the teachings of Fusner. Doing so would allow for safer operation of the turbine col 11, lines 37-40), as suggested by Fusner.
	
Regarding claims 8, 9, and 13, Foster does not disclose determining the turbomachine is in the post-flight operation mode, and wherein providing electrical power from the electric power source to the electric machine comprises providing electrical power from the electric power source to the electric machine such that the electric machine rotates the rotating system of the turbomachine to correct a bowed rotor condition, wherein determining the turbomachine is in a post flight operation mode comprises determining the turbomachine is shut down, wherein rotating the rotating system of the turbomachine for the amount of time comprises rotating the rotating system of the turbomachine at a constant rotational speed for a predetermined amount of time between about twenty minutes and eight hours.
Fusner teaches determining the turbomachine is in the post flight operating mode (stopping cycle), and wherein providing electrical power from the electric power source to the electric machine comprises providing electrical power from the electric power source to the electric machine such that the electric machine rotates the rotating system at a constant rotational speed (82, fig 5) for up to six hours (col 1, lines 45-50, 6 hours falls into the range of 20 minutes and eight hours) to correct a bowed rotor condition, wherein determining the turbomachine is in a post flight operation mode comprises determining the turbomachine is shut down (stop, fig 5, the stopping cycle starts after “normal operation” is stopped and fuel is cut, meaning that the post flight operation mode happens after the turbomachine is shut down)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating the electric propulsion assembly disclosed by Foster by including the steps of determining if the turbomachine is in a pre-flight or post flight operation modes and providing electrical power from the electric power source to the electric machine such that the electric machine mechanically rotates the rotating system of the turbomachine at a gradually increasing rotational speed to prevent bowed rotor conditions based on the teachings of Fusner. Doing so would allow the turbine components to cool evenly (col 1, lines 47-48), as suggested by Fusner.

Regarding claim 11, Foster does not disclose wherein rotating the rotating system of the turbomachine for the amount of time to prevent the bowed rotor condition comprises rotating the rotating system of the turbomachine at a constant rotational speed for the amount of time.
Fusner teaches a method of preventing or correcting a bowed rotator condition wherein rotating the rotating system of the turbomachine for the amount of time to prevent the bowed rotor condition comprises rotating the rotating system of the turbomachine at a constant rotational speed (par. 0057) for the amount of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system disclosed by Foster by running the engine at a constant speed to avoid bowing based on the teachings of Schwarz. Doing so would prevent the engine from oscillating excessively upon startup (par. 0040), as suggested by Schwarz.

Regarding claim 12, Foster as modified by Fusner discloses wherein rotating the rotating system of the turbomachine for the amount of time to prevent the bowed rotor condition comprises rotating the rotating system of the turbomachine at a varying rotational speed for the amount of time (gradually increasing the speed of the rotor as performed in claim one would constitute a varying rotational speed).

Regarding claim 15, Foster discloses wherein the electric power source is an electric energy storage unit (264, fig 47) of the hybrid electric propulsion system, wherein rotating the propulsor of the hybrid electric propulsion system utilizing at least in part the electrical power generated from the rotating of the electric machine with the turbomachine comprises providing electrical power from the electric machine to the electric energy storage unit (the arrows show the flow of energy during flight, where the electricity is generated by 66, moved to the energy storage 264, then sent to the propulsors 108 by the torque conversion mechanisms 107, fig 47) during the flight operation mode of the turbomachine.
 
Regarding claim 16, Foster discloses wherein the rotating system of the turbomachine is a high-pressure system (the turbomachine of Foster has a compressor which compresses air to make the system a high-pressure system) of the turbomachine.

Regarding claims 17, 19, and 20, Foster discloses a turbomachine comprising a high pressure system (Jet engine 1, 58, fig 47), the high pressure system including a high pressure turbine (104, fig 35) drivingly coupled to a high pressure compressor (102, fig 35) through a high pressure spool (64, fig 35), wherein the turbomachine is a prime propulsor of an aircraft (the jet engine 1 is a prime propulsor of the aircraft as its main function is to propel the aircraft during flight); an electric machine (energy extraction mechanism 66, fig 47) coupled to the high pressure system (the arrows show how they are connected to transfer power from the high pressure system to the electric machine, fig 47); an electric energy storage unit (264, fig 47) electrically connectable to the electric machine; and a controller (97, fig 11) that electrically connects the electric energy storage unit and the electric machine to provide electrical power generated by the electric machine to the electric energy storage unit (the arrows show the flow of power from the electric machine to the energy storage, fig 264) during a flight operation mode of the turbomachine. The limitations “the electric machine mechanically drives the high-pressure system at a gradually increasing rotational speed to prevent or correct a bowed rotor condition during a post flight operation mode or a pre-flight operation mode of the turbine” represents functional language, and thus, Foster must merely be capable of performing the claimed function. Foster can provide power from the power source to the electric machine such that the electric machine rotates the rotating system of the turbomachine at a variety of speeds that may include gradually increasing, and the power storage would allow it to function during post and pre-flight operation modes, and the rotation would prevent or correct a bowed rotor condition, thus Foster meets the claim limitations. 
Foster does not disclose wherein the controller is further configured to provide electrical power from the electric energy storage unit to the electric machine to drive the electric machine and correct a bowed rotor condition during the pre-flight operation mode, wherein in providing electrical power from the electric energy storage unit to the electric machine to drive the electric machine and prevent or correct a bowed rotor condition, the controller is configured to rotate the high-pressure system of the turbomachine solely with the electric machine.
Fusner teaches a controller for a gas turbine that prevents or corrects a bowed rotor condition by determining if the turbomachine is in a post flight operation mode (stopping cycle, fig 5, even though the turbomachine technically is not flying in Fusner, the pre and post flight operation modes are determined as before or after the turbomachines are to be operational at working capacity therefore Fusner determining whether the system is in a pre or post operation mode is the same as the pre or post flight mode claimed) or in a pre- flight operation mode (starting cycle, fig 5); and providing electrical power from the electrical power source (when combined with foster, the electricity would come from the power source of Foster) to the electric machine (54, fig 4) such that the electric machine mechanically rotates the rotating system of the turbomachine at a gradually increasing (72, fig 5) rotational speed to prevent or correct a bowed rotor condition (col 1, lines 25-48), wherein the controller is configured to rotate the high-pressure system of the turbomachine solely with the electric machine (fig 5, before the firing and after the stop, the turning of the engine is done just by the electric machine). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controller operating the electric propulsion assembly disclosed by Foster by having the controller providing electrical power from the electric power source to the electric machine such that the electric machine solely mechanically rotates the rotating system of the turbomachine pre-flight to prevent a bowed rotor conditions based on the teachings of Fusner. Doing so would allow the turbine components to cool evenly (col 1, lines 47-48), as suggested by Fusner.

Regarding claim 18, Foster discloses an electric propulsor assembly (108, fig 35) electrically connectable to the electric machine, wherein the controller is further configured to provide the electric propulsor assembly with electrical power from the electric energy storage unit (arrows show power going from the energy storage to the propulsor during flight, fig 47) during the flight operation mode of the turbomachine.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Fusner as applied to claims 1 and 17 above, and further in view of Schwarz (US-Pub 2017/0234238).

	Regarding claim 5, Foster in view of Fusner teaches providing electrical power from the electric power source to the electric machine such that the electric machine rotates the rotating system of the turbomachine (see rejection of claim 1 above).
Foster in view of Schwartz does not disclose rotating the rotating system at a rotational speed between ten percent of a maximum core speed and forty percent of a maximum core speed.
	Schwarz teaches using a turbine starting system to rotate the rotating system of a turbine at a rotational speed between ten percent of a maximum core speed and forty percent of a maximum core speed (fig 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating the propulsion system disclosed by Foster by running the system from zero increasing through the range of 10-40 percent based on the teachings of Schwarz. Doing so would reduce the time needed to motor the engine before startup (par. 0059), as suggested by Schwarz.

Regarding claim 10, Foster in view of Fusner does not disclose rotating the rotating system of the turbomachine for the amount of time to prevent the bowed rotor condition comprises rotating the rotating system of the turbomachine at a rotational speed less than ten percent of a maximum core speed of the turbomachine.
Schwarz teaches a method of preventing or correcting a bowed rotator condition wherein rotating the rotating system of the turbomachine for the amount of time to prevent the bowed rotor condition comprises rotating the rotating system of the turbomachine at a rotational speed less than 10 RPM (par. 0040), which is less than 10% of a maximum core speed of the turbomachine which normally run at several thousand rpm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating the propulsion system disclosed by Foster by rotating the turbomachine at a speed less than 10 rpm, less than 10% of the maximum core speed based on the teachings of Schwarz. One of ordinary skill in the art would be motivated to do this as to prevent the engine from producing enough propulsive thrust from the rotation to start pulling the vehicle forward.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. Applicant argues that Foster and Fusner are directed to different fields of endeavor and thus would not be combined by one of ordinary skill in the art. This argument is not persuasive as they are both gas turbines, and one of ordinary skill in the art would recognize that the methods of operating a ground-based turbine could easily be used for operating a flying turbine engine. Next applicant argues that that Fusner does not directly disclose a pre-flight and post-flight operation mode, therefore cannot be used to teach the claimed limitation. This argument is not persuasive, as in the claimed invention, the pre-flight operation mode and post-flight operation mode are merely stages of the turbine before operation and post operation. Therefore, once the pre-operation and post-operation modes of Fusner are applied to the hybrid propulsion system of Foster, they would align as pre and post flight modes and one of ordinary skill in the art would recognize them as such. Applicant further argues that the high-pressure motor 54 of Fusner does not solely power the turbomachine. Applicants arguments are not persuasive because not only do the independent claims not state that the rotating system must solely be powered by the electric machine, but Fusner does state that the motor 50 mentioned in applicants arguments is attached to an overrunning clutch and gets overrun by the motor 54 (col 11, lines 25-25), so after the motor 50 gets overrun by the motor 54, in the time frame used to reject the application Fusner which it spins the rotor with no help from other engine functions(col 11, lines 23-27). Applicant further argues that Fusner using two motors 50 and 54 means that the rejection is improper as the application states that only one electric machine is required. This argument is not persuasive because nowhere in the claims does it state that there is only one electric machine per engine and no other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741          
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741